Citation Nr: 1759552	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hip conditions.

2.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active duty in the United States Army from April 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for bilateral hip conditions and a right shoulder condition.  Jurisdiction has since been transferred to the RO in Honolulu, Hawaii. 

The Veteran submitted a notice of disagreement in February 2013.  A statement of the case (SOC) was issued in March 2014.  The Veteran perfected a timely substantive appeal via VA Form 9 in April 2014.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the proceeding is of record.

Additional evidence, including VA treatment records, has been associated with the claims file since the issuance of the March 2014 (SOC).  However, the Board's decision herein to grant the claims on appeal is entirely favorable to the Veteran.  Accordingly, there is no prejudice in proceeding with adjudication.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that his current bilateral hip and right shoulder conditions are causally related to his military service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip conditions, claimed as residuals of bilateral hip injury, are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right shoulder condition are met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition herein with respect to the Veteran's claims of entitlement to service connection for bilateral hip and right shoulder conditions, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as arthritis, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (2012); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Bilateral hip conditions

The Veteran asserts that service connection is warranted for bilateral hip conditions, claimed as residuals of bilateral hip injury.  He contends that he injured his hips when he fell from a helicopter during service and that pain from this injury has continued since service.  For the reasons that follow, the Board finds that service connection is warranted for bilateral hip conditions.

As an initial matter, the medical record establishes a current diagnosis of degenerative joint disease, to include arthritis, in the bilateral hips, as documented in the October 2011 VA examination and indicated in VA and private treatment records.

With respect to in-service incurrence of a disease or injury, service records confirm that the Veteran's military occupational specialty was that of Light Weapons Infantryman.  Service treatment records (STRs) contain complaints of pain in the hips and right shoulder.  A December 1969 treatment note indicated "possible arthritis" in the left hip and right shoulder.  Additionally, the Veteran has explained in written statements and testimony before the Board how he fell while dismounting from a helicopter and hurt his hips.  The Veteran is competent to report on such matters and the Board has no reason to doubt the credibility of his statements as they have been consistently reported throughout the record.  Accordingly, the in-service element is established by the evidence of record.

The remaining question for consideration is whether the currently diagnosed degenerative joint disease of the bilateral hips is related to the complaints of hip pain in service.  On this question, the Board finds that the evidence is at least in equipoise that the Veteran's bilateral hip condition is causally or etiologically due to his service.  

The Board notes the negative VA medical opinion from October 2011 VA examiner.  He opined that the Veteran's hip conditions are not at least as likely as not caused by or the result of his time in service due to lack of evidence of a specific injury.  The Board affords this opinion minimal probative value in light of the competent and credible evidence of a specific injury in service.

Moreover, the Veteran submitted a positive medical opinion in support of his claim.  The August 2017 opinion stated that care provider reviewed the Veteran's medical records, conducted a thorough physical assessment, and interviewed the Veteran.  She further stated that it was her medical opinion that the injuries incurred in service are related to his current hip diagnoses.  She opined that long-lasting ailments for the Veteran were the result of his jump from the helicopter in service.

This private opinion is supported by the lay evidence of record.  The Veteran's spouse submitted a June 2011 statement in which she attested to the fact that he was plagued by reoccurring hip pain throughout their 26 year relationship.  A friend and former employer submitted a June 2011 statement describing a relationship spanning nearly 40 years; he stated that the Veteran suffered hip problems throughout that time and attributed them to his service.  A buddy statement from a fellow soldier was received in January 2013.  The former service member stated that he remembered the incident described by the Veteran all too well.  He described taking part in a helicopter assault and jumping from the skids seconds before the Veteran, as the chopper was lurching upwards.  While he landed on softer mud, the Veteran landed on a hard surface.  He recalled them both being slightly dazed from the impact.  He also recalled the Veteran complaining of pain in his hips and shoulders after the incident. 

Similarly, the Veteran also submitted statements and provided testimony in which he detailed experiencing the hip injuries in service and experiencing pain in service and following separation.  He described self-treating with over-the-counter medication for many years before eventually seeking treatment from the VA and obtaining the current diagnosis. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record in this case, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hip conditions.  The Veteran has a post-service diagnosis of degenerative joint disease in the bilateral hips, in-service treatment for hip pain with a notation of possible arthritis, and a probative medical opinion supported by competent and credible lay evidence that relates his current diagnosis to his service.  Resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection for a bilateral hip condition is granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.303(b).

Right shoulder condition 

The Veteran asserts that service connection is warranted for a right shoulder condition.  He contends that he injured his right shoulder when he fell from a helicopter during service and that pain from this injury has continued since service.  For the reasons that follow, the Board finds that service connection is warranted for a right shoulder condition.

As an initial matter, the medical record establishes a current diagnosis of degenerative joint disease in the right shoulder, as documented in the October 2011 VA examination and VA treatment records.  The October 2011 examiner confirmed degenerative arthritis documented by imaging studies.  Thus, the Board finds that the Veteran has a condition expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a).

With respect to in-service incurrence of a disease or injury, service records confirm that the Veteran's military occupational specialty was that of Light Weapons Infantryman.  STRs contain complaints of pain in the right shoulder.  A December 1969 treatment note indicated "possible arthritis" in the left hip and right shoulder.  Additionally, the Veteran has explained in written statements and testimony before the Board how he fell while dismounting from a helicopter and hurt his shoulder as he lost his balance and rolled.  The Veteran is competent to report on such matters and the Board has no reason to doubt the credibility of his statements as they have been consistently reported throughout the record.  Accordingly, the in-service element is established by the evidence of record.

Although arthritis was not explicitly diagnosed during service or within the applicable presumptive period, the record contains credible evidence of continuity of symptomatology related to the condition since the Veteran's discharge from service.  

A buddy statement from a fellow soldier was received in January 2013.  The former service member stated that he remembered the incident described by the Veteran all too well.  He described taking part in a helicopter assault and jumping from the skids seconds before the Veteran, as the chopper was lurching upwards.  While he landed on softer mud, the Veteran landed on a hard surface.  He recalled them both being slightly dazed from the impact.  He also recalled the Veteran complaining of pain in his hips and shoulders after the incident. 

The Veteran submitted a September 2011 statement in which he stated that the pain in his hips far overshadows the shoulder pain, therefore, he tends to overlook the shoulder pain.  He described how it is easier to compensate for the restricted use of the shoulder by using his left arm, but he cannot avoid utilizing his hips.  Thus, when seeking treatment, he has prioritized the more significant hip pain.  However, in his statements and testimony before the Board, the Veteran described right shoulder pain in service and continuing since that time.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right shoulder condition, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hip conditions is granted.

Entitlement to service connection for a right shoulder condition is granted.




____________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


